            Case 2:20-po-00261-KJN Document 10 Filed 11/02/20 Page 1 of 2


1    MCGREGOR W. SCOTT
     United States Attorney
2    ALSTYN BENNETT
     Special Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5    Attorneys for Plaintiff
     United States of America
6

7

8                        IN THE UNITED STATES DISTRICT COURT

9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,              )    2:20-po-00261-KJN
                                            )
12               Plaintiff,                 )    STIPULATION AND ORDER TO
                                            )    CONTINUE STATUS CONFERENCE AND
13         v.                               )    BENCH TRIAL
                                            )
14   MATTHEW WILLIAMS,                      )
                                            )    DATE: November 13, 2020
15                                          )    TIME: 9:00 a.m.
                 Defendant.                 )    JUDGE: Hon. Kendall J. Newman
16                                          )
                                            )
17

18                                     STIPULATION

19        The United States of America, by and through its counsel of

20   record, and defendant, by and through its counsel of record,

21   stipulate as follows:

22        1.    By previous order, this matter was scheduled for a status

23   conference on November 9, 2020 at 9:00 a.m. and a bench trial on

24   November 13, 2020 at 9:00 a.m.

25        2.    Since the status conference, the Office of the Federal

26   Defender was appointed to represent the defendant, and defense

27   counsel has since requested a continuance for additional time to

28   prepare this case for trial.



     STIPULATION AND ORDER                   1               U.S. V. MATTHEW WILLIAMS
              Case 2:20-po-00261-KJN Document 10 Filed 11/02/20 Page 2 of 2


1         3.      By this stipulation, the parties now jointly move to

2    continue the status conference to January 5, 2021 at 9:00 a.m. and

3    bench trial to January 8, 2021 at 9:00 a.m.

4         IT IS SO STIPULATED.

5

6    DATED: October 30, 2020             MCGREGOR W. SCOTT
                                         United States Attorney
7

8
                                   By:   /s/ Alstyn Bennett        ___
9                                        ALSTYN BENNETT
                                         Special Assistant U.S. Attorney
10

11
                                         /s/ Linda Allison        _____
12                                       LINDA ALLISON
                                         Assistant Federal Defender
13                                       Counsel for Defendant
                                         (Per 10/30/2020 email authorization from
14                                       Linda Allison)

15

16                                   FINDINGS AND ORDER
17        IT IS SO ORDERED, that the status conference and bench trial are
18   continued as described above. A status conference is set for January
19   5, 2021, at 9:00 a.m., and a bench trial is set for January 8, 2021,
20   at 9:00 a.m.
21        FOUND AND ORDERED.
22   Dated:    November 2, 2020
23

24

25

26

27

28


     STIPULATION AND ORDER                     2               U.S. V. MATTHEW WILLIAMS
